DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2017/0301560, hereafter “Yoon”) in view of Dautartas et al. (US 6582548, “Dautartas”), and further in view of Steur et al. (US 2003/0217996).
Regarding claim 1, Yoon discloses a method to manufacture a semiconductor device ([0001], figs. 1A, 2A, 3A), comprising: providing an electronic component 10 (die) over a substrate 20, the electronic component comprising a body and an interconnect 11, wherein the interconnect 11 contacts a conductive structure 21 of the substrate [0030, 0036]; providing a laser assisted bonding (LAB) tool 110/160 over the substrate 20 (figs. 1A, 2A), wherein the LAB tool comprises a stage block 160 (case) with a window (bottom opening- [0025], [0032]); and heating the interconnect with a laser beam through the window until the interconnect is bonded with the conductive structure [0028].
Yoon differs from the claim in that the LAB tool is provided over the substrate, while the claim recites providing the LAB tool under the substrate. However, such arrangement is known in the art. Dautartas (also directed to laser-assisted compression bonding) teaches a laser-assisted bonding tool 21 positioned below a substrate 7, wherein the laser beam is directed at the joint interface between component/member 8 and substrate 7 to provide localized heating (figs. 4, 6; col. 2, lines 25-31; col. 3, lines 46-49). The substrate 7 is supported by a stage block 30 including a window/opening 32 providing the laser beam (fig. 6). Moreover, there is only a finite number of predictable options for placement of the LAB tool: a) over the substrate, 2) under the substrate or 3) on either side of the substrate. In any case, the objective is to effectively direct laser beam to desired position at the joining interface on the substrate. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to position the LAB tool under the substrate in the method of Yoon in order to direct the laser beam for localized heating, as suggested by Dautartas. The claim would have been obvious because a person of ordinary skill has good reason (effectively apply laser beam to desired position at the joining interface for heating) to pursue the known limited options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (see MPEP 2143- exemplary rationales). Thus, Yoon as modified by Dautartas discloses a LAB tool placed under the substrate, wherein the LAB tool includes a stage block with a window/opening providing the laser beam.
Yoon is silent with respect to applying more heat to the interconnect than the component body. However, such feature is known in the art. Steur is drawn to laser beam soldering of electronic components in semiconductor mounting (abstract, [0002]), and teaches that the laser beam is aimed at the soldering point/interconnects K of the component BE so that more heat is applied to the interconnect than the body of component BE (figs. 2, 4; [0030, 0033]). In this manner, the amount of energy can be introduced in a locally limited and exactly controllable manner [0004, 0008] and thermal damage to the component material is avoided [0032]. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to aim laser beam to the interconnects thereby applying more heat to the interconnects in the method of Yoon because doing so would direct energy locally in controlled manner and avoid thermal damage or stress to the component body, as suggested by Steur.
As to claim 2, Yoon discloses that the laser beam has a depth of field (DOF) and the interconnect is in the DOF when heated (figs. 1A, 2A). It is noted that the field is not limited and open to any dimensions. 
As to claim 4, Yoon as modified by Dautartas above discloses that the electronic component 10 is over a first side of the substrate 20, and the laser beam is applied to the interconnect from a second side of the substrate opposite to the first side.  
Page 3Appl. No.: 16/908,928Docket No.: CK-027Filing Date: Jun. 23, 2022As to claim 5, Dautartas discloses that the stage block 30 supports the window 32 and the substrate 7 over the laser beam 21 (fig. 6). Accordingly, Yoon as modified by Dautartas above includes placing a substrate over a stage block of the LAB tool and renders this claim obvious.  
As to claims 6-7, Yoon discloses that radiating the entire region of the component and substrate may cause warpage if temperature is not controlled [0061-0062]. Accordingly, Yoon teaches employing a beam homogenizer 120 capable of adjusting the spot size of laser beams to irradiate only the central region of the component/substrate at an early stage, heating the entire region of the component/substrate at a middle stage, and then only heating the central region at a final stage of the bonding process in order to prevent or reduce warpage [0063]. Yoon as modified by Steur above discloses focusing laser beam to heat the interconnects, thereby avoiding thermal damage or stress to the adjacent component and the substrate. Therefore, it would have been obvious to a person of ordinary skill in the art to maintain a temperature of the component and the substrate lower than a temperature of the adjacent interconnect with controlled laser beam in combination of Yoon, Dautartas & Steur because doing so would prevent or reduce damage of the component and the substrate.   
As to claim 8, Yoon discloses the interconnect structure comprising a molding material adjacent to the electronic component 10 [0034, 0084], which meets a mold compound. In Yoon, one of ordinary skill in the art would have found it obvious to maintain the mold compound at a lower temperature than a temperature of the interconnect while heating the interconnect because it would prevent degradation and undesired spreading of the mold compound.  
  Regarding claim 21, Yoon discloses a method of manufacturing a semiconductor device using a laser assisted bonding (LAB) tool ([0001], figs. 1A, 2A, 3A), the method comprising: providing a laser source 110/160; and providing a stage block 160 with a physical window (bottom opening- [0025], [0032]); wherein the laser source is configured to direct a laser beam to the window to apply a first heat on an interconnect of a workpiece/substrate 20 [0028].
Yoon differs from the claim in that the stage block is provided under the laser source and over the substrate, while the claim recites providing the stage block over the laser source. However, such arrangement is known in the art. Dautartas (also directed to laser-assisted compression bonding) teaches a laser source 21 positioned below a substrate 7 and below a stage block 30, wherein the laser beam is directed at the joint interface between component/member 8 and substrate 7 to provide localized heating (figs. 4, 6; col. 2, lines 25-31; col. 3, lines 46-49). The substrate 7 is supported by a stage block 30 including a window/opening 32 providing the laser beam (fig. 6). Moreover, there is only a finite number of predictable options for placement of the LAB tool: a) over the substrate, 2) under the substrate or 3) on either side of the substrate. In any case, the objective is to effectively direct laser beam to desired position at the joining interface on the substrate. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to position the LAB tool under the substrate in the method of Yoon in order to direct the laser beam for localized heating, as suggested by Dautartas. The claim would have been obvious because a person of ordinary skill has good reason (effectively apply laser beam to desired position at the joining interface for heating) to pursue the known limited options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (see MPEP 2143- exemplary rationales). Thus, Yoon as modified by Dautartas discloses a stage block positioned over the laser source and supporting the substrate, wherein the stage block includes a physical window providing the laser beam directed to the interconnect.
Yoon is silent with respect to applying more heat to the interconnect such that a portion of workpiece adjacent to the interconnect is maintained at lower temperature than the interconnect. However, such feature is known in the art. Steur is drawn to laser beam soldering of electronic components in semiconductor mounting (abstract, [0002]), and teaches that the laser beam is aimed at the soldering point/interconnects K of the component BE so that more heat is applied to the interconnect than the body of component BE (figs. 2, 4; [0030, 0033]). In this manner, the amount of energy can be introduced in a locally limited and exactly controllable manner [0004, 0008] and thermal damage to the component material is avoided [0032]. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to aim laser beam to the interconnects thereby applying more heat to the interconnects in the method of Yoon because doing so would direct energy locally in controlled manner and avoid thermal damage or stress to the component body, as suggested by Steur. Hence, in combination of Yoon, Dautartas & Steur, the first heat is applied directly to the interconnect by focused laser beam, wherein a portion of the workpiece adjacent to the interconnect remains at a lower temperature than the interconnect.
As to claim 22, the combination of Yoon, Dautartas & Steur in claim 21 above discloses that the workpiece comprises: a substrate 20 having a first side, a second side opposite the first side, and a conductive structure 21; andPage 5Appl. No.: 16/908,928Docket No.: CK-027 Filing Date: Jun. 23, 2022an electronic component 10 over the first side of the substrate and contacting the conductive structure via the interconnect 11; wherein the laser source is configured to emit the laser beam to apply the first heat on the interconnect through the second side of the substrate.  
Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2017/0301560) in view of Dautartas et al. (US 6582548) & Choi et al. (Laser-Assisted Bonding with Compression, IEEE 69th Electronic Components and Technology Conference, 2019, NPL of record, “Choi”), and further in view of Kusanagi et al. (US 2012/0118939, “Kusanagi”).
Regarding claim 9, Yoon discloses a method to manufacture a semiconductor device ([0001], figs. 1A, 2A, 3A), comprising: providing an electronic component 10 (die) over a first substrate side of a substrate 20, wherein an interconnect 11 of the electronic component contacts a conductive structure 21 of the substrate [0030, 0036]; providing a laser assisted bonding (LAB) tool 110/160 over the substrate 20 (figs. 1A, 2A), wherein the LAB tool comprises a stage block 160 (case) with a window (bottom opening- [0025], [0032]); and heating the interconnect with a laser beam through the window until the interconnect is bonded with the conductive structure [0028].  
Yoon fails to disclose a hybrid bonder tool comprising a laser assisted boding (LAB) tool and a thermal/compression bonding (TCB) tool. However, using such hybrid tool is known in the art of semiconductor bonding. Dautartas (directed to laser-assisted compression bonding) teaches a hybrid bonder tool comprising a laser assisted boding (LAB) tool 21 and a thermal/compression bonding (TCB) tool 31 (fig. 6); applying a first heat to the interconnect with a laser beam from the LAB tool through a second substrate side opposite the first substrate side, wherein the laser beam is directed at the joint interface to provide localized heating (col. 2, lines 25-31; col. 3, lines 46-49); and applying a second compression to the interconnect with the TCB tool 31 through the component 8 (fig. 6; col. 3, line 50 thru col. 4, line 10). Similarly, Choi teaches a laser-assisted bonding with compression (LABC) to increase the productivity of the bonding process for the advanced microelectronic packaging (abstract, pg. 198- left column). The LABC equipment includes a hybrid bonder tool comprising a laser assisted boding (LAB) tool and a thermal/compression boding (TCB) tool, resulting in high throughput (pg. 199- fig. 9 and right column). 
Given teachings of Dautartas & Choi, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a compression bonding tool in the method of Yoon providing a hybrid LABC bonder with the motivation of increasing the productivity of the bonding process for the advanced microelectronic packaging. 
Dautartas and Choi discloses TCB tool, but is silent with respect to applying both heat and compression by the TCB tool. Kusanagi is drawn to a method of manufacturing a semiconductor device comprising a chip component bonded to the substrate/circuit board [0005, 0015]. Kusanagi teaches a thermo-compression bonding tool comprising a heater source 51 and a hot/compression plate 521/53 plate pressing onto the component 2 (figs. 4-5, [0096-0097]). The thermo-compression bonding apparatus removes air bubbles in the joining interface and enhances connection reliability between the semiconductor chip/component and the substrate/board [0022-0023]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to employ a heater source and a compression plate similar to Kusanagi as the TCB tool in the method of Yoon, Dautartas & Choi because doing so would enable to remove air bubbles in the joining interface and enhances connection reliability between the component and the substrate. 
Thus, Yoon as modified in light of Dautartas, Choi & Kusanagi discloses a hybrid bonder tool comprising a laser assisted boding (LAB) tool and a thermal-compression bonding (TCB) tool; applying a first heat to the interconnect with a laser beam from the LAB tool through a second substrate side opposite the first substrate side; and applying a second heat and compression to the interconnect with the TCB tool through the electronic component.  

As to claim 10, Yoon discloses that the laser beam has a depth of field (DOF) and the interconnect is in the DOF when heated (figs. 1A, 2A). It is noted that the field is not limited and open to any dimensions.  
As to claim 11, both Yoon and Dautartas discloses that the LAB tool comprises a window, and the laser beam is applied to the interconnect through the window (Yoon- fig. 1A, Dautartas- fig. 6).  
As to claim 12, the combination of Yoon, Dautartas, Choi and Kusanagi in claim 9 above includes the TCB tool comprising a heater source and a compression plate, wherein the second heat is applied with the heater sourcePage 4 Appl. No.: 16/908,928Docket No.: CK-027Filing Date: Jun. 23, 2022through the thermal/compression plate, and the thermal/compression plate pressing onto the electronic component.  
As to claim 13, Dautartas teaches that the LAB tool and the TCB tool are applied concurrently (fig. 6) and accordingly, Yoon as modified by Dautartas above renders this claim obvious.  
As to claims 14-15, Yoon discloses that radiating the entire region of the component and substrate may cause warpage if temperature is not controlled [0061-0062]. Accordingly, Yoon teaches employing a beam homogenizer 120 capable of adjusting the spot size of laser beams to irradiate only the central region of the component/substrate at an early stage, heating the entire region of the component/substrate at a middle stage, and then only heating the central region at a final stage of the bonding process in order to prevent or reduce warpage [0063]. In light of this, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to maintain a temperature of the component and the substrate lower than a temperature of the adjacent interconnect with controlled laser beam in Yoon & Dautartas because doing so would prevent or reduce warpage of the component and the substrate.   
As to claim 16, Dautartas shows that the window of the stage block 30 contacts the second side of the substrate 7 when the first heat is applied (fig. 6). Moreover, there is only a finite number of predictable options for placement of the LAB tool comprising the stage block: a) over the substrate, 2) under the substrate or 3) on either side of the substrate. In any case, the objective is to effectively direct laser beam to desired position at the joining interface on the substrate. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to position the LAB tool under the substrate in the method of Yoon in order to direct the laser beam for localized heating, as suggested by Dautartas. The claim would have been obvious because a person of ordinary skill has good reason (effectively apply laser beam to desired position at the joining interface for heating) to pursue the known limited options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Thus, Yoon as modified by Dautartas renders this claim obvious.
Claims 3 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Dautartas & Steur as applied to claims 1 and 21 above, and further in view of Choi et al. (Laser-Assisted Bonding with Compression, IEEE 69th Electronic Components and Technology Conference, 2019, NPL of record).
As to claims 3 and 24, Yoon and Dautartas are silent as to the stage block window comprising quartz. However, such feature is known in the art. Choi discloses laser-assisted bonding with compression and teaches utilizing a quartz (i.e. ceramic) block because of its extremely low absorption of the laser during the bonding process (pg. 198- left column- end of second paragraph); fig. 13 also show the transparent quartz block (pg. 200). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize quartz material for the stage block in the method of Yoon because of its extremely low absorption of the laser, thereby effectively delivering the laser beam during the bonding process.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Dautartas & Steur as applied to claim 21 above, and further in view of Kusanagi et al. (US 2012/0118939).
As to claim 23, Dautartas discloses that TCB tool 31 is configured to press a top side of the component 8 opposite the interconnect when the laser source 21 applies the first heat on the interconnect on the substrate 7, and the tool 31 is configured to transfer compression to the interconnect (fig. 6). Dautartas fails to mention a heater source and a thermal/compression plate. Kusanagi is drawn to a method of manufacturing a semiconductor device comprising a chip component bonded to the substrate/circuit board [0005, 0015]. Kusanagi teaches a thermo-compression bonding tool comprising a heater source 51 and a hot/compression plate 521/53 plate pressing onto the component 2 (figs. 4-5, [0096-0097]). The thermo-compression bonding apparatus removes air bubbles in the joining interface and enhances connection reliability between the semiconductor chip/component and the substrate/board [0022-0023]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to employ a heater source and a compression plate similar to Kusanagi as the TCB tool in the method of Yoon & Dautartas because doing so would enable to remove air bubbles in the joining interface and enhances connection reliability between the component and the substrate. Thus, combination of Yoon, Dautartas, Steur and Kusanagi includes the thermal/compression plate configured to press a top side of the electronic component opposite the interconnect when the laser source applies the first heat on the interconnect, and the thermal/compression plate is configured to transfer a second heat or compression to the interconnect when the thermal/compression plate presses the top side of the electronic component.  

Response to Amendment and Arguments
Applicant’s arguments (filed 9/27/22) with respect to recently amended claim(s) 1, 9 and 21 have been considered but are moot in light of new grounds of rejection(s) set forth above, which does not rely on reference applied in the prior rejection for the pertinent matter challenged in the argument. Current rejection(s) includes disclosure of Steur, which teaches focusing laser beam to the joint/interconnect and applying more heat thereto in mounting electronic component over a substrate during semiconductor manufacture.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735